Exhibit 3.1 BARBARA K. CEGAVSKE Filed in the office of Document Number Secretary of State 20160364174-44 206 North Carson Street /s/ Barbara K. Cegavske Filing Date and Time Carson City, Nevada 89701-4299 Barbara K. Cegavske 08/17/2016 7:47 AM (775) 684-5708 Secretary of State Entity Number Website: www. nvsos.gov State of Nevada E0362602016-1 Articles of Incorporation (Pursuant to NRS 78) (This document was filed electronically.) USE BLACK INK ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY 1.Name of Corporation: ZARTEX, INC 2.Registered Agent xCommercial registered Agent: EASTBIZ.COM, INC. For service of process: oNoncommercial Registered AgentORo Office or Position with Entity (name and address below)(name and address below) Name (check only one box) Name of Noncommercial registered agent OR Name of Title of Office or Other Position with Entity Street Address City Nevada Zip Code Mailing Address (if different from street address) City Nevada Zip Code 3.Authorized Stock: (number of shares Number of shares Par value Number of shares corporation is with par value:75,000,000 per share: $0.001 without par value: 0 authorized to issue) 4.Names & Addresses 1. ALEKSANDR ZAUSAEV of the Board of Name Directors/Trustees: (each Director/Trustee 5 LAS VEGAS nv must be a natural person Street Address City State Zip Code at least 18 years of age: (attach additional page 2. if there is more than 3 Name directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional; required only if Benefit Corporation status selected) ANY LEGAL PURPOSE 7. Names, Address EASTBIZ.COM, INC. X /s/ EASTBIZ.COM, INC. and Signature of Name Signature Incorporator. (attach additional page 5 LAS VEGAS NV if there is more than 1 Address City State Zip Code incorporator). 8.Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of Resident Agent: X /s/EASTBIZ.COM, INC. 8/17/2016 Authorized Signature of Registered Agent or On Behalf of Registered Entity Date This form must be accompanied by appropriate fees.
